*775In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Westchester County (Lubell, J.), dated February 16, 2007, which, inter alia, granted her motion for leave to enter a money judgment in her favor and against the defendant only to the extent of granting her leave to enter a judgment in her favor and against the defendant in the principal sum of $1,372.30.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly credited the defendant’s child support account for the entire amount that he paid for certain mortgage-related expenses pertaining to the marital residence, pursuant to a pendente lite support order dated August 16, 2006, because the payment of the mortgage in addition to child support would have resulted in giving the plaintiff a double shelter allowance (see Lauria v Lauria, 45 AD3d 535 [2007]; Graham v Graham, 277 AD2d 423, 424 [2000]; Krantz v Krantz, 175 AD2d 865, 866 [1991]).
The plaintiff’s remaining contentions are without merit. Fisher, J.E, Miller, Garni and Balkin, JJ., concur.